ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files its Findings of Fact and Recommendation that the Petitioner, Zarko Sekerez, be reinstated to the practice of law.
And this Court, being duly advised, now finds that the Commission’s recommendation should be approved and the Petitioner should be reinstated.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, Zarko Sekerez, is hereby reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner’s suspension.
PIVARNIK, J., not participating.